In re Holden, Cynthia; — Defendant(s); applying for supervisory and/or remedial; to the Court of Appeal, First Circuit, No. KA95 1060; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, No. 9-94-17421.
Writ granted m part. The district court is ordered to correct the minutes so that they reflect the sentence the district judge imposed, namely that relator is to serve her sentence without benefit of probation or suspension of sentence. The minutes should, like the transcript, contain no mention of parole. See State v. Holden, 95-1060, p. 6 (La.App. 1st Cir. 5/10/96), 673 So.2d 734; see *1346also R.S. 15:529.1(G); St. Amant v. 19th JDC, 94-0567 (La. 9/3/96), 678 So.2d 586. In all other respects the application is denied.
KIMBALL, J., not on panel.